Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael MacCallum on 2/11/2021.

The application has been amended as follows:
Cancel withdrawn claims 11-17.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This application is in condition for allowance except for the presence of claims 11-17 directed to an invention non-elected with traverse in the reply filed on 4/30/2020. Applicant agreed to cancellation of those withdrawn claims via this Examiner’s Amendment in the interview on 2/11/2021, placing the case in condition for allowance.
The Applicant’s amendments overcome the 35 USC 112(a) and (b) rejections. In particular, with respect to the lack of enablement rejection, the Examiner notes the cancelling of the subject matter in question - e.g. “varying diameter balls”- makes the previous lack of enablement rejection moot.
The instant application claims two different types of deflection elements to be used simultaneously in the same device - a first deflection element located in a radially closed pocket in a threaded nut, and a second deflection element situated on the outer side of the threaded nut and engaging radial openings in the threaded nut to enable an axial offset of the balls. While both of these .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658